            Case 2:19-cv-05204-MAK Document 28 Filed 04/30/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALEXSANDRO ROMAN,                              :          CIVIL ACTION
    Plaintiff,                                 :
                                               :
       v.                                      :          NO. 19-5204
                                               :
DR. LITTLE, et al.                             :
      Defendants.                              :

                                             ORDER

       AND NOW, this 30th day of April 2020, upon considering the Defendants’ Motions to

dismiss (ECF Doc. Nos. 21, 26) which remain unopposed for at least thirty days by the prisoner

proceeding pro se through an amended Complaint (ECF Doc. No. 9), and for reasons in the

accompanying Memorandum, it is ORDERED:

       1.       Dr. Little and Physician Assistant Nicholson’s Motion (ECF Doc. No. 21) is

GRANTED in part and DENIED in part:

             a. We dismiss Plaintiff’s claim of equal protection;

             b. We will proceed on Plaintiff’s claims of deliberate indifference and professional

negligence;

       2.       Correctional Officers Dixon and White’s Motion (ECF Doc. No. 26) is GRANTED

and we dismiss them from the case subject to a possible amendment;

       3.       We refer this matter to the Prisoner Civil Rights Panel until June 5, 2020 for an

attorney to voluntarily represent the pro se Plaintiff;

       4.       Plaintiff is granted leave to file a second amended Complaint if he can plead facts

and claims relating to the conduct from September 1 to September 14, 2018 consistent with the

Law including under the accompanying Memorandum, no later than June 19, 2020; and,
         Case 2:19-cv-05204-MAK Document 28 Filed 04/30/20 Page 2 of 2




       5.      Counsel for Dr. Little and Physician Assistant Nicholson shall serve a copy of this

Order and accompanying Memorandum on Alexsandro Roman JV2176 at SCI Rockview through

SCI Communications/PA DOC no later than May 2, 2020 and file a certificate of service

confirming compliance no later than May 4, 2020 including notifying the Court should the service

return as undeliverable.



                                                    __________________________
                                                    KEARNEY, J.




                                                2
